IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :            No. 2222 Disciplinary Docket No. 3
                                :
                                :            No. 39 DB 2015
           v.                   :
                                :            Attorney Registration No. 34446
PAUL J. McARDLE,                :
                                :            (Allegheny County)
                                :
PETITION OF: PAUL M. McARDLE    :
                                :
                                :


                                        ORDER


PER CURIAM


     AND NOW, this 14th day of January, 2016, the Petition for Review is DENIED.



     Mr. Justice Eakin did not participate in the decision of this matter.